On order of the Court, the application for leave to appeal the October 10, 2017 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of WA Foote Memorial Hospital v. Michigan Assigned Claims Plan (Docket No. 156622) and Dye v. Esurance Property & Casualty Ins Co (Docket No. 155784) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.